FILED
                             NOT FOR PUBLICATION                            JUL 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SERGIO PAULO HERNANDEZ                           No. 11-72072
GODINEZ,
                                                 Agency No. A075-659-683
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Sergio Paulo Hernandez Godinez, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal, and protection under the Convention Against

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85

(9th Cir. 2006), and we deny the petition for review.

       The agency denied Hernandez Godinez’s claims for relief because he did not

establish a nexus to a protected ground and because of changed country conditions

in Guatemala. We reject Hernandez Godinez’s contention that the IJ did not

consider properly the magnitude of the Xaman massacre and did not consider the

on-going nature of the investigation into it in denying relief. Hernandez Godinez

does not otherwise challenge the agency’s denial of his claims for asylum,

withholding of removal and CAT relief. Thus, we deny the petition as to his

claims for relief.

       PETITION FOR REVIEW DENIED.




                                          2                                   11-72072